101 F.3d 685
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Whitney LOMBAS, Plaintiff-Appellant,v.MORAN TOWING & TRANSPORTATION COMPANY, INC., Defendant-Appellee.
No. 95-9034.
United States Court of Appeals, Second Circuit.
May 29, 1996.

Appearing for Appellant:  Daniel F. Hayes, Garden City, N.Y.
Appearing for Appellee:  Michael J. Orlofsky, Profeta & Eisenstein, N.Y., N.Y.
S.D.N.Y.
AFFIRMED.
Before KEARSE, WINTER and CALABRESI, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Cote's Memorandum Opinion and Order dated December 30, 1994, and Judge Koeltl's Opinion and Order dated September 4, 1995.  We see no abuse of discretion in the district court's denial of plaintiff's motion for leave to file a jury demand more than four years late.  See Fed.R.Civ.P. 38, 39;   see, e.g., Bellmore v. Mobil Oil Corp., 783 F.2d 300, 306-07 (2d Cir.1986);   Noonan v. Cunard Steamship Co., 375 F.2d 69, 70 (2d Cir.1967).  Nor do we see any error of law, or any clearly erroneous findings of fact, see Fed.R.Civ.P. 52(a), in the decision of the district court after the bench trial on liability.


3
We have considered all of plaintiff's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.